Justice SAYLOR,
concurring.
I join the majority opinion except for its approval, as permissible “oratorical flair,” of the prosecutorial name-calling and expressions of personal opinion. Majority Opinion, at 975 (quoting N.T., March 5, 2007, at 770 (reflecting the district attorney’s statement, “The coward shot him while he was down on the ground. I know that. Fact.”)).
I appreciate the degree of preparation, commitment, and involvement required of Commonwealth attorneys in these high-stakes cases. On balance, however, I believe that justice would be better served if the Court were to enforce a higher standard of professionalism and caution prosecutors to restrain themselves in instances in which boundaries are tested and/or crossed. In other words, I would require Commonwealth attorneys to confine themselves more closely to the evidence and the applicable law both in the presentation of evidence and in arguments to jurors. Accord Commonwealth v. Cox, 581 Pa. 107, 148, 863 A.2d 536, 560 (2004) (Saylor, J., concurring and dissenting).